— In an action for divorce or, in the alternative, for a separation, order dated February 9, 1945, granting • reargument of a motion for temporary alimony and counsel fees and, on the reargument, adhering to the original determination, which fixed the amount of such alimony and counsel fees, modified on the law and the facts by striking from the second ordering paragraph the words “ and for the support, education and maintenance of Louise Josephine De Zemler, the infant issue of the parties hereto”; by striking from the third ordering paragraph the words “ the said ” before the name “ Louise Josephine De Zemler,” and by striking from the same paragraph the words “and for the support, education and maintenance of “Louise Josephine De Zemler”; and by striking out the entire fifth ordering paragraph. As thus modified, the order is affirmed, without costs. The matter ordered to be struck out is unnecessary. Provision for the support of the infant is the subject of agreement between the parties. Appeal from order dated January 30, 1945, dismissed, without costs. Order dated February 28, 1945, granting plaintiff additional counsel fees affirmed, without costs. No opinion. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur. [See post, p. 776.]